53 F.3d 327NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
UNITED STATES, Appellee,v.Martin CASTILLO-SORIANO, Defendant, Appellant.
No. 94-2174
United States Court of Appeals,First Circuit.
May 5, 1995

Appeal from the United States District Court for the District of Puerto Rico [Hon.  Carmen Consuelo Cerezo, U.S. District Judge ]
Thomas R. Lincoln on brief for appellant.
Guillermo Gil, United States Attorney, Juan A. Pedrosa, Assistant United States Attorney, and Jose A. Quiles-Espinosa, Senior Litigation Counsel, on brief for appellee.
D.Puerto Rico
APPEAL DISMISSED
Before TORRUELLA, Chief Judge, SELYA and STAHL, Circuit Judges.
PER CURIAM.


1
Defendant-appellant Martin Castillo- Soriano appeals from the imposition of sentence.  He argues that his sixty-month sentence coincides with the statutory mandatory minimum sentence for his offense, and that the district court erred in failing to find that he is eligible, pursuant to 18 U.S.C. Sec. 3553(f) and U.S.S.G. Sec. 5C1.2, for a lesser sentence within his guideline sentencing range of 57-71 months.  We disagree.


2
As we read the record, the district court was willing to assume its authority to impose a lesser sentence but determined that a sixty-month sentence was appropriate given the statutory factors of deterrence and just punishment.  See 18 U.S.C. Sec. 3553(a).  Under the circumstances, the sentence imposed was a legitimate exercise of the district court's discretion and is unreviewable.  See United States v. Panet- Collazo, 960 F.2d 256, 261 (1st Cir.), cert. denied, 113 S. Ct. 220 (1992) (observing that appellate court lacks jurisdiction to review a sentence within the applicable guideline sentencing range).  Accordingly, the appeal is dismissed for lack of jurisdiction.  See Loc.  R. 27.1.